 

Exhibit 10.81

 

EMPLOYMENT AGREEMENT

 

            This Employment Agreement (“Agreement”) is between CC Media
Holdings, Inc. (“Company”) and Steve Macri (“Employee”).

 


1.                  TERM OF EMPLOYMENT

            This Agreement commences October 7, 2013 (“Effective Date”), and
ends on October 6, 2017 (the “Employment Period”), and shall be automatically
extended from year to year unless either Company or Employee gives written
notice of non-renewal on or before July 1, 2017 (but not before June 1, 2017),
or annually on or before July 1st thereafter (but no earlier than June 1st) that
the Employment Period shall not be extended. The term “Employment Period” shall
refer to the Employment Period if and as so extended.

 


2.                  TITLE AND EXCLUSIVE SERVICES

(a)               Title and Duties. Employee’s title is Executive Vice
President/Chief Financial Officer, CCM+E, and Employee will perform job duties
that are usual and customary for this position. Employee will report to the
President and Chief Financial Officer of CC Media Holdings, Inc., and the
Chairman and CEO of Clear Channel Media and Entertainment (“Direct Managers”).

 

(b)               Exclusive Services. Employee shall not be employed or render
services elsewhere during the Employment Period, provided that nothing herein
shall preclude Employee from (i) serving on corporate, civic or charitable
boards or committees listed on Exhibit A; (ii) with advance notice to Employee’s
Direct Managers of material involvements, participating (including as a board
member) in educational, welfare, social, religious and civic organizations; and
(iii) with prior written approval of Employee’s Direct Managers for serving as a
director of for profit entities, so long as such activities described in clauses
(i), (ii) and (iii) do not, individually or in the aggregate, interfere or
conflict with the performance of his duties or conflict with the business of
Company or the Employee Guide or Code of Conduct.

 


3.                  COMPENSATION AND BENEFITS

(a)               Base Salary. Employee shall be paid an annualized salary of
Six Hundred Forty Thousand Dollars ($640,000.00) (“Base Salary”), subject to
overtime eligibility, if applicable. The Base Salary shall be payable in
accordance with the Company’s regular payroll practices and pursuant to Company
policy, which may be amended from time to time. Employee is eligible for annual
salary increases commensurate with Company policy.

 

(b)               Vacation.  Employee is eligible for twenty (20) vacation days
per year subject to the Employee Guide.

 

1

                                                                                                                                   
 Initials:               

                                                                                                                                   
 Company: ____ 

                                                                                                                                   
 Employee: ____ 

--------------------------------------------------------------------------------

 

(c)                Annual Bonus. Eligibility for an Annual Bonus is based on
financial and performance criteria established by Company and approved in the
annual budget, and will be paid no later than March 15 each calendar year
following the year in which the Bonus was earned. For Calendar Year 2013,
Employee’s Target Bonus shall be $375,000.00; of this amount, $187,500.00 shall
be guaranteed, and $187,500.00 shall be based on MBO’s based on Employee’s
individual performance, as established by Employee and his manager upon his
employment. Subsequent to Calendar Year 2013, Employee’s Target Bonus shall be
100% of his Base Salary. The payment of any Bonus shall be within the Short-Term
Deferral period under the Internal Revenue Code Section 409A (“Section 409A”)
and applicable regulations.

 

(d)               Signing Advance. Company shall pay a one-time lump sum Signing
Advance of Sixty Thousand Dollars ($60,000.00), less ordinary payroll, taxes and
other deductions, to be paid within two (2) weeks from the beginning of
employment. In the event Employee breaches this Agreement, or is terminated for
Cause during the first year of employment with Company, then Employee shall be
obligated to reimburse a pro-rated portion of this Signing Advance to Company.
Employee agrees and understands that said reimbursement may be deducted from his
final wages, to the extent allowed by law.

 

(e)                Long Term Incentive. As additional consideration for entering
into this Agreement, Employee shall be eligible for a one-time long term
incentive grant (“LTI”) of 100,000 restricted shares, subject to approval by the
Board of Directors or the Compensation Committee of CC Media Holdings, Inc., as
applicable.

 

(f)                Employment Benefit Plans. Employee may participate in
employee welfare benefit plans in which other similarly situated employees may
participate, according to the terms of applicable policies and as stated in the
Employee Guide. Employee acknowledges receipt of the Employee Guide available on
the intercompany website and will review and abide by its terms.

 

(g)               Expenses.  Company will reimburse Employee for business
expenses, consistent with past practices pursuant to Company policy. Any
reimbursement that would constitute nonqualified deferred compensation shall be
paid pursuant to Section 409A.

 

(h)               Compensation pursuant to this section shall in all cases be
less applicable payroll taxes and other deductions.

 


4.                  NONDISCLOSURE OF CONFIDENTIAL INFORMATION 


(A)        COMPANY HAS PROVIDED AND WILL CONTINUE TO PROVIDE TO EMPLOYEE
CONFIDENTIAL INFORMATION AND TRADE SECRETS INCLUDING BUT NOT LIMITED TO
COMPANY’S OPERATIONAL, PROGRAMMING, TRAINING/EMPLOYEE DEVELOPMENT, ENGINEERING,
AND SALES INFORMATION, CUSTOMER LISTS, BUSINESS AND EMPLOYMENT CONTRACTS,
REPRESENTATION AGREEMENTS, PRICING AND RATINGS INFORMATION, PRODUCTION AND COST
DATA, COMPENSATION AND FEE INFORMATION, STRATEGIC BUSINESS PLANS, BUDGETS,
FINANCIAL STATEMENTS, AND OTHER INFORMATION COMPANY TREATS AS CONFIDENTIAL OR
PROPRIETARY (COLLECTIVELY THE “CONFIDENTIAL INFORMATION”). EMPLOYEE ACKNOWLEDGES
THAT SUCH CONFIDENTIAL INFORMATION IS PROPRIETARY AND AGREES NOT TO DISCLOSE IT
TO ANYONE OUTSIDE COMPANY EXCEPT TO THE EXTENT THAT (I) IT IS NECESSARY IN
CONNECTION WITH PERFORMING EMPLOYEE’S DUTIES; OR (II) EMPLOYEE IS REQUIRED BY
COURT ORDER TO DISCLOSE THE CONFIDENTIAL INFORMATION, PROVIDED THAT EMPLOYEE
SHALL PROMPTLY INFORM COMPANY, SHALL COOPERATE WITH COMPANY TO OBTAIN A
PROTECTIVE ORDER OR OTHERWISE RESTRICT DISCLOSURE, AND SHALL ONLY DISCLOSE
CONFIDENTIAL INFORMATION TO THE MINIMUM EXTENT

2

                                                                                                                                   
 Initials:               

                                                                                                                                   
 Company: ____ 

                                                                                                                                   
 Employee: ____ 

--------------------------------------------------------------------------------

 


NECESSARY TO COMPLY WITH THE COURT ORDER. EMPLOYEE AGREES TO NEVER USE
CONFIDENTIAL INFORMATION IN COMPETING, DIRECTLY OR INDIRECTLY, WITH COMPANY.
WHEN EMPLOYMENT ENDS, EMPLOYEE WILL IMMEDIATELY RETURN ALL CONFIDENTIAL
INFORMATION TO COMPANY.

(b)       The terms of this Section 4 shall survive the expiration or
termination of this Agreement for any reason.

 


5.                  NON-HIRE OF COMPANY EMPLOYEES AND ON-AIR TALENT

(a)        To further preserve the Confidential Information, during employment
and for twelve (12) months after employment ends (“Non-Hire Period”), Employee
will not, directly or indirectly, (i) hire or engage any current employee or
on-air talent of Company, including anyone employed by or providing services to
Company within the 6-month period preceding Employee’s last day of employment or
engagement; (ii) solicit or encourage any employee or on-air talent to terminate
employment or services with Company; or (iii) solicit or encourage any employee
or on-air talent to accept employment with or provide services to Employee or
any business associated with Employee.

 

(b)       The terms of this Section 5 shall survive the expiration or
termination of this Agreement for any reason.

 


6.                  NON-SOLICITATION OF CLIENTS

(a)        To further preserve the Confidential Information, Employee agrees
that during employment and  for twelve (12) months after employment ends (the
“Non-Solicitation Period”), Employee will not solicit Company’s clients with
whom Employee had material contact during the last twelve (12) months of his
employment in any market in which Employee has conducted business on behalf of
any entity whose principal business is  broadcast radio, satellite radio,
streaming digital radio, or other pure play audio services, including, but not
limited to,  CBS Radio, Cumulus Media, Inc., Entercom, Pandora Media, Inc.,
Spotify, and Sirius XM Radio Inc., or to cease doing business with the Company.

 

(b)       The terms of this Section 6 shall survive the expiration or
termination of this Agreement for any reason.

 


7.                  NON-COMPETITION AGREEMENT

(a)        To further preserve the Confidential Information, and except as
stipulated in Section 9(d),  Employee agrees that during employment and for
twelve (12) months after employment ends (the “Non-Compete Period”), Employee
will not perform services similar to the services provided by Employee for
Company under this Agreement for any entity that is in the business of
distributing audio, video and/or data content, whether such distribution is in
the form of analog, digital, cellular, broadband, streaming, “high definition”
or otherwise, and whether such distribution is received via radio, internet,
satellite, wireless or otherwise which is receivable in any counties or parishes
located within a 50-mile radius of the Designated Market Area(s) (“DMA”) in
which Employee has or had duties under this Agreement (the “Non-Compete Area”).
Notwithstanding the foregoing, after the Employee’s employment with Company has
terminated, upon receiving written permission by Employee’s Direct Managers,
Employee shall be permitted to engage in such competing activities that would
otherwise be prohibited by this section based on the sole, good faith and
reasonable discretion of Employee’s Direct Managers.

 

(b)       The terms of this Section 7 shall survive the expiration or
termination of this Agreement for any reason.

 


 

3

                                                                                                                                   
 Initials:               

                                                                                                                                   
 Company: ____ 

                                                                                                                                   
 Employee: ____ 

--------------------------------------------------------------------------------

 


8.                  TERMINATION 

This Agreement may be terminated by mutual agreement or:

 

(a)               Death.  The date of Employee’s death shall be the termination
date.

 

(b)               Disability.  Company may terminate this Agreement and/or
Employee’s employment if Employee is unable to perform the essential functions
of Employee’s full-time position for more than 180 days in any 12 month period,
subject to applicable law.

 

(c)                Termination By Company. Company may terminate employment with
or without Cause. “Cause” means:

 

(i)         willful misconduct, including, without limitation, violation of
sexual or other harassment policy, misappropriation of or material
misrepresentation regarding property of Company, other than customary and de
minimis use of Company property for personal purposes, as determined in
discretion of Company;

 

(ii)        non-performance of duties (other than by reason of disability);

 

(iii)       failure to follow lawful directives;

 

(iv)       a felony conviction, a plea of nolo contendere by Employee, or other
conduct by Employee that has or would result in material injury to Company’s
reputation, including conviction of fraud, theft, embezzlement, or a crime
involving moral turpitude;

 

(v)        a material breach of this Agreement; or

 

(vi)       a material violation of Company’s employment and management policies.

 

If Company elects to terminate for Cause under (c)(ii), (iii), (v) or (vi),
Employee shall have ten (10) days to cure after written notice, except where
such cause, by its nature, is not curable or the termination is based upon a
recurrence of an act previously cured by Employee.

 

(d)               Termination By Employee For Good Cause. Employee may terminate
Employee’s employment at any time for “Good Cause,” which is: (i) Company’s
failure to comply with a material term of this Agreement after written notice by
Employee specifying the alleged failure; (ii) a substantial and unusual increase
in responsibilities and authority without an offer of additional reasonable
compensation as determined by Company in light of compensation for similarly
situated employees; (iii) a substantial and unusual reduction in
responsibilities or authority; (iv) if Employee’s responsibilities and authority
in a finance-related capacity have not been expanded within the first twelve
(12) months of Employment; or (v) relocation outside a 50 mile radius of New
York City, New York. If Employee elects to terminate Employee’s employment for
“Good Cause,” Employee must provide Company written notice within thirty (30)
days, after which Company shall have thirty (30) days to cure except where such
Good Cause, by its nature, is not curable. If Company has not cured and Employee
elects to terminate Employee’s employment, Employee must do so within ten (10)
days after the end of the cure period.

 


 

4

                                                                                                                                   
 Initials:               

                                                                                                                                   
 Company: ____ 

                                                                                                                                   
 Employee: ____ 

--------------------------------------------------------------------------------

 


9.                  COMPENSATION UPON TERMINATION

(a)               Death.  Company shall, within 30 days, pay to Employee’s
designee or, if no person is designated, to Employee’s estate, Employee’s
accrued and unpaid Base Salary and bonus, if any, through the date of
termination, and any payments required under applicable employee benefit plans.

 

(b)               Disability.  Company shall, within 30 days, pay all accrued
and unpaid Base Salary and bonus, if any, through the termination date and any
payments required under applicable employee benefit plans.

 

(c)                Termination By Company For Cause: Company shall, within 30
days, pay to Employee Employee’s accrued and unpaid Base Salary through the
termination date and any payments required under applicable employee benefit
plans.

 

(d)               Non-Renewal By Employee. If Employee gives notice of
non-renewal under Section 1, Company shall determine the termination date and
will pay accrued and unpaid Base Salary through the termination date, and any
payments required under applicable employee benefit plans. If the termination
date is before the end of the then current Employment Period, and if Employee
signs a Severance Agreement and General Release of claims in a form satisfactory
to Company, then:

 

(i)         Company will, in periodic payments in accordance with ordinary
payroll practices and deductions, pay Employee an amount equal to Employee’s
pro-rata Base Salary through the end of the then current Employment Period
(“Severance Pay Period”); and

 

(ii)        The Non-Compete Period set forth in Section 7 shall be changed so
that it equals whatever period of time remains between the termination date and
the end of the then current Employment Period.

 

(e)                Termination With Severance.

 

(i)                 Termination By Company Without Cause/Termination By Employee
for Good Cause – Severance: If Company terminates employment without Cause and
not by reason of death or disability, or if Employee terminates for Good Cause,
Company will pay the accrued and unpaid Base Salary through the termination date
and any payments required under applicable employee benefit plans. In addition,
if Employee signs a Severance Agreement and General Release of claims in a form
customary and satisfactory to Company, Company will pay Employee, in periodic
payments in accordance with ordinary payroll practices and deductions,
Employee’s current Base Salary for twelve (12) months plus the Target Bonus
amount for the applicable year (the “Severance Payments” or “Severance Pay
Period”).

 

(ii)               Non-Renewal By Company – Severance: If employment ends
because Company gives notice of non-renewal under Section 1, Company shall
determine the termination date and will pay the accrued and unpaid Base Salary
through the termination date and any payments required under applicable employee
benefit plans. In addition, if Employee signs a Severance Agreement and General
Release of claims in a form customary and satisfactory to Company, Company will
pay Employee, in periodic payments in accordance with ordinary payroll practices
and deductions, Employee’s current Base Salary for twelve (12) months plus the
Target Bonus amount for the applicable year (the “Severance Payments” or
“Severance Pay Period”).

5

                                                                                                                                   
 Initials:               

                                                                                                                                   
 Company: ____ 

                                                                                                                                   
 Employee: ____ 

--------------------------------------------------------------------------------

 

 

(iii)             Pro-Rata Bonus: If Company terminates employment without
Cause, if Company gives notice of non-renewal or if Employee terminates for Good
Cause, Employee will receive a pro-rata portion of the Annual Bonus (“Pro-Rata
Bonus”), calculated based upon performance as of the termination date as related
to overall performance at the end of the calendar year. Employee is eligible
only if a bonus would have been earned by the end of the calendar year.
Calculation and payment of the bonus, if any, will be pursuant to the plan in
effect during the termination year. 

 

(iv)             Employment by Competitor or Re-hire by Company During Severance
Pay Period:  

 

(1)        If Employee competes with Company, or is hired or engaged in any
capacity by any competitor of Company, in Company’s discretion, in any market
during any Severance Pay Period, Severance Payments shall cease. The foregoing
shall not affect Company’s right to enforce the Non-Compete pursuant to Section
7. For purposes of this sub-section, a “competitor” of Company means: (a) any
entity in the business of distributing audio, video and/or data content, whether
such distribution is in the form of analog, digital, cellular, broadband,
streaming, “high definition” or otherwise, and whether such distribution is
received via radio, internet, satellite, wireless or otherwise; or (b) any media
representation firm engaged in the sale of  advertising time, regardless of
whether such advertising is for terrestrial radio, satellite radio, “high
definition” radio, internet audio streaming, cellular, podcast, wireless,
television, on-line and interactive platforms or otherwise.

 

(2)        If Employee is rehired by Company during any Severance Pay Period,
Severance Payments shall cease; however, if Employee’s new Base Salary is less
than Employee’s previous Base Salary, Company shall pay Employee the difference
between Employee’s previous and new Base Salary for the remainder of the
Severance Pay Period.

 


10.              PAYOLA, PLUGOLA AND CONFLICTS OF INTEREST

Employee acknowledges familiarity with Company policies on payola, plugola and
sponsorship identification (collectively “Payola Policies”), and warrants that
Employee will fully comply with such policies. Employee shall certify compliance
with the Payola Policies from time to time as requested by the Company. Employee
shall notify Company immediately in writing if there is any attempt to induce
Employee to violate the Payola Policies.

 


11.              OWNERSHIP OF MATERIALS


EMPLOYEE AGREES THAT ALL INVENTIONS, IMPROVEMENTS, DISCOVERIES, DESIGNS,
TECHNOLOGY, AND WORKS OF AUTHORSHIP (INCLUDING BUT NOT LIMITED TO COMPUTER
SOFTWARE) MADE, CREATED, CONCEIVED, OR REDUCED TO PRACTICE BY EMPLOYEE, WHETHER
ALONE OR IN COOPERATION WITH OTHERS, DURING EMPLOYMENT, TOGETHER WITH ALL
PATENT, TRADEMARK, COPYRIGHT, TRADE SECRET, AND OTHER INTELLECTUAL PROPERTY
RIGHTS RELATED TO ANY OF THE FOREGOING THROUGHOUT THE WORLD, ARE AMONG OTHER
THINGS WORKS MADE FOR HIRE AND BELONG EXCLUSIVELY TO THE COMPANY, AND EMPLOYEE
HEREBY ASSIGNS ALL SUCH RIGHTS TO THE COMPANY. EMPLOYEE AGREES TO EXECUTE ANY
DOCUMENTS, TESTIFY IN ANY LEGAL PROCEEDINGS, AND DO ALL THINGS NECESSARY OR
DESIRABLE TO SECURE COMPANY’S RIGHTS TO THE FOREGOING, INCLUDING WITHOUT
LIMITATION EXECUTING INVENTORS’ DECLARATIONS AND ASSIGNMENT FORMS.


 

6

                                                                                                                                   
 Initials:               

                                                                                                                                   
 Company: ____ 

                                                                                                                                   
 Employee: ____ 

--------------------------------------------------------------------------------

 


12.              PARTIES BENEFITED; ASSIGNMENTS

            This Agreement shall be binding upon Employee, Employee’s heirs and
Employee’s personal representative or representatives, and upon Company and its
respective successors and assigns. Employee hereby consents to the Agreement
being enforced by any successor or assign of the Company without the need for
further notice to or consent by Employee. Neither this Agreement nor any rights
or obligations hereunder may be assigned by Employee, other than by will or by
the laws of descent and distribution.

 


13.              GOVERNING LAW

            This Agreement shall be governed by the laws of the State of New
York and Employee expressly consents to the personal jurisdiction of the New
York state and federal courts for any lawsuit relating to this Agreement.

 


14.              DEFINITION OF COMPANY

            “Company” shall include Clear Channel Media Holdings, Inc., and its
past, present and future parents, divisions, operating companies, subsidiaries
and affiliates.

 


15.              LITIGATION AND REGULATORY COOPERATION

            During and after employment, Employee shall reasonably cooperate in
the defense or prosecution of claims, investigations, or other actions which
relate to events or occurrences during employment. Employee’s cooperation shall
include being available to prepare for discovery or trial and to act as a
witness. Company will pay an hourly rate (based on Base Salary as of the last
day of employment) for cooperation that occurs after employment, and reimburse
for reasonable expenses, including travel expenses, reasonable attorneys’ fees
and costs.

 


16.              INDEMNIFICATION  

            Company shall defend and indemnify Employee for acts committed in
the course and scope of employment.  Employee shall indemnify Company for claims
of any type concerning Employee’s conduct outside the scope of employment, or
the breach by Employee of this Agreement. The terms of this Section 16 shall
survive the expiration or termination of this Agreement for any reason.

 


17.              DISPUTE RESOLUTION

(a)               Arbitration:  This Agreement is governed by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. and evidences a transaction involving
commerce. This Agreement applies to any dispute arising out of or related to
Employee's employment with Company or termination of employment. Nothing
contained in this Agreement shall be construed to prevent or excuse Employee
from using the Company’s existing internal procedures for resolution of
complaints, and this Agreement is not intended to be a substitute for the use of
such procedures. Except as it otherwise provides, this Agreement is intended to
apply to the resolution of disputes that otherwise would be resolved in a court
of law, and therefore this Agreement requires all such disputes to be resolved
only by an arbitrator through final and binding arbitration and not by way of
court or jury trial. Such disputes include without limitation disputes arising
out of or relating to interpretation or application of this Agreement, including
the enforceability,

7

                                                                                                                                   
 Initials:               

                                                                                                                                   
 Company: ____ 

                                                                                                                                   
 Employee: ____ 

--------------------------------------------------------------------------------

 

revocability or validity of the Agreement or any portion of the Agreement. The
Agreement also applies, without limitation, to disputes regarding the employment
relationship, trade secrets, unfair competition, compensation, breaks and rest
periods, termination, or harassment and claims arising under the Uniform Trade
Secrets Act, Civil Rights Act of 1964, Americans With Disabilities Act, Age
Discrimination in Employment Act, Family Medical Leave Act, Fair Labor Standards
Act, Employee Retirement Income Security Act, and state statutes, if any,
addressing the same or similar subject matters, and all other state statutory
and common law claims (excluding workers compensation, state disability
insurance and unemployment insurance claims). Claims may be brought before an
administrative agency but only to the extent applicable law permits access to
such an agency notwithstanding the existence of an agreement to arbitrate. Such
administrative claims include without limitation claims or charges brought
before the Equal Employment Opportunity Commission (www.eeoc.gov), the U.S.
Department of Labor (www.dol.gov), the National Labor Relations Board
(www.nlrb.gov), the Office of Federal Contract Compliance Programs
(www.dol.gov/esa/ofccp). Nothing in this Agreement shall be deemed to preclude
or excuse a party from bringing an administrative claim before any agency in
order to fulfill the party's obligation to exhaust administrative remedies
before making a claim in arbitration. Disputes that may not be subject to
pre-dispute arbitration agreement as provided by the Dodd-Frank Wall Street
Reform and Consumer Protection Act (Public Law 111-203) are excluded from the
coverage of this Agreement.

 

(b)       The Arbitrator shall be selected by mutual agreement of the Company
and the Employee. Unless the Employee and Company mutually agree otherwise, the
Arbitrator shall be an attorney licensed to practice in the location where the
arbitration proceeding will be conducted or a retired federal or state judicial
officer who presided in the jurisdiction where the arbitration will be
conducted. If for any reason the parties cannot agree to an Arbitrator, either
party may apply to a court of competent jurisdiction with authority over the
location where the arbitration will be conducted for appointment of a neutral
Arbitrator. The court shall then appoint an Arbitrator, who shall act under this
Agreement with the same force and effect as if the parties had selected the
Arbitrator by mutual agreement. The location of the arbitration proceeding shall
be no more than 45 miles from the place where the Employee last worked for the
Company, unless each party to the arbitration agrees in writing otherwise. 

 

(c)        A demand for arbitration must be in writing and delivered by hand or
first class mail to the other party within the applicable statute of limitations
period. Any demand for arbitration made to the Company shall be provided to the
Company's Legal Department, 200 East Basse Road, San Antonio, Texas 78209. The
Arbitrator shall resolve all disputes regarding the timeliness or propriety of
the demand for arbitration.

 

(d)       In arbitration, the parties will have the right to
conduct adequate civil discovery, bring dispositive motions, and present
witnesses and evidence as needed to present their cases and defenses, and any
disputes in this regard shall be resolved by the Arbitrator. However, there will
be no right or authority for any dispute to be brought, heard or arbitrated as a
class, collective or representative action or as a class member in any purported
class, collective action or representative proceeding (“Class Action Waiver”).
Notwithstanding any other clause contained in this Agreement, the preceding
sentence shall not be severable from this Agreement in any case in which the
dispute to be arbitrated is brought as a class, collective or representative
action. Although an Employee will not be retaliated against, disciplined or
threatened with discipline as a result of Employee’s exercising his or her
rights under Section 7 of the National Labor Relations Act by the filing of or
participation in a class, collective or representative action in any forum, the
Company may lawfully seek enforcement of this

8

                                                                                                                                   
 Initials:               

                                                                                                                                   
 Company: ____ 

                                                                                                                                   
 Employee: ____ 

--------------------------------------------------------------------------------

 

Agreement and the Class Action Waiver under the Federal Arbitration Act and seek
dismissal of such class, collective or representative actions or claims.
Notwithstanding any other clause contained in this Agreement, any claim that all
or part of the Class Action Waiver is unenforceable, unconscionable, void or
voidable may be determined only by a court of competent jurisdiction and not by
an arbitrator.

 

(e)        Each party will pay the fees for his, her or its own attorneys,
subject to any remedies to which that party may later be entitled under
applicable law. However, in all cases where required by law, the Company will
pay the Arbitrator’s and arbitration fees. If under applicable law the Company
is not required to pay all of the Arbitrator’s and/or arbitration fees, such
fee(s) will be apportioned between the parties by the Arbitrator in accordance
with applicable law.   

 

(f)        Within 30 days of the close of the arbitration hearing, any party
will have the right to prepare, serve on the other party and file with the
Arbitrator a brief. The Arbitrator may award any party any remedy to which that
party is entitled under applicable law, but such remedies shall be limited to
those that would be available to a party in a court of law for the claims
presented to and decided by the Arbitrator. The Arbitrator will issue a decision
or award in writing, stating the essential findings of fact and conclusions of
law.  Except as may be permitted or required by law, neither a party nor an
Arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all parties. A court of competent
jurisdiction shall have the authority to enter a judgment upon the award made
pursuant to the arbitration.

 

(g)        Injunctive Relief:  A party may apply to a court of competent
jurisdiction for temporary or preliminary injunctive relief in connection with
an arbitrable controversy, but only upon the ground that the award to which
that party may be entitled may be rendered ineffectual without such provisional
relief.

 

(h)       This Section 17 is the full and complete agreement relating to the
formal resolution of employment-related disputes. In the event any portion of
this Section 17 is deemed unenforceable and except as set forth in Section
17(d), the remainder of this Agreement will be enforceable. 

 

(i)         This Section 17 shall survive the expiration or termination of this
Agreement for any reason.

 

            Employee Initials:
_________                                                Company Initials:
________

 


18.              REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

            Employee shall keep all terms of this Agreement confidential, except
as may be disclosed to Employee’s spouse, accountants or attorneys. Employee
represents that Employee is under no contractual or other restriction
inconsistent with the execution of this Agreement, the performance of Employee’s
duties hereunder, or the rights of Company. Employee authorizes the Company to
inform any prospective employer of the existence and terms of this Agreement
without liability for interference with Employee’s prospective employment.
Employee represents that Employee is under no disability that prevents Employee
from performing the essential functions of Employee’s position, with or without
reasonable accommodation.

 


19.              SECTION 409A COMPLIANCE


PAYMENTS UNDER THIS AGREEMENT (THE “PAYMENTS”) SHALL BE DESIGNED AND OPERATED IN
SUCH A MANNER THAT THEY ARE EITHER EXEMPT FROM THE APPLICATION OF, OR COMPLY
WITH, THE REQUIREMENTS OF SECTION 409A, THE

9

                                                                                                                                   
 Initials:               

                                                                                                                                   
 Company: ____ 

                                                                                                                                   
 Employee: ____ 

--------------------------------------------------------------------------------

 


REGULATIONS, APPLICABLE CASE LAW AND ADMINISTRATIVE GUIDANCE. ALL PAYMENTS SHALL
BE DEEMED TO COME FROM AN UNFUNDED PLAN. NOTWITHSTANDING ANY PROVISION IN THIS
AGREEMENT, ALL PAYMENTS SUBJECT TO SECTION 409A WILL NOT BE ACCELERATED IN TIME
OR SCHEDULE. EMPLOYEE AND COMPANY WILL NOT BE ABLE TO CHANGE THE DESIGNATED TIME
OR FORM OF ANY PAYMENTS SUBJECT TO SECTION 409A. IN ADDITION, ALL SEVERANCE
PAYMENTS THAT ARE DEFERRED COMPENSATION AND SUBJECT TO SECTION 409A WILL ONLY BE
PAYABLE UPON A “SEPARATION FROM SERVICE” (AS THAT TERM IS DEFINED AT SECTION
1.409A-1(H) OF THE TREASURY REGULATIONS) FROM THE COMPANY AND FROM ALL OTHER
CORPORATIONS AND TRADES OR BUSINESSES, IF ANY, THAT WOULD BE TREATED AS A SINGLE
“SERVICE RECIPIENT” WITH THE COMPANY UNDER SECTION 1.409A-1(H)(3). ALL
REFERENCES IN THIS AGREEMENT TO A TERMINATION OF EMPLOYMENT AND CORRELATIVE
TERMS SHALL BE CONSTRUED TO REQUIRE A “SEPARATION FROM SERVICE.”


20.              MISCELLANEOUS 

            This Agreement is not effective unless fully executed by all
parties, including the Executive Vice President – Human Resources. This
Agreement contains the entire agreement of the parties and supersedes any prior
written or oral agreements or understandings between the parties. No
modification shall be valid unless in writing and signed by the parties. This
Agreement may be executed in counterparts, a counterpart transmitted via
electronic means, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. The failure of a party to
require performance of any provision of this Agreement shall not affect the
right of such party to later enforce any provision. A waiver of the breach of
any term or condition of this Agreement shall not be deemed a waiver of any
subsequent breach of the same or any other term or condition. If any provision
of this Agreement shall, for any reason, be held unenforceable, such
unenforceability shall not affect the remaining provisions hereof, except as
specifically noted in this Agreement, or the application of such provisions to
other persons or circumstances, all of which shall be enforced to the greatest
extent permitted by law. Company and Employee agree that the restrictions
contained in Section 4, 5, 6, and 7, are reasonable in scope and duration and
are necessary to protect Confidential Information. If any restrictive covenant
is held to be unenforceable because of the scope, duration or geographic area,
the parties agree that the court or arbitrator may reduce the scope, duration,
or geographic area, and in its reduced form, such provision shall be
enforceable. Should Employee violate the provisions of Sections 5, 6, or 7, then
in addition to all other remedies available to Company, the duration of these
covenants shall be extended for the period of time when Employee began such
violation until Employee permanently ceases such violation. The headings in this
Agreement are inserted for convenience of reference only and shall not control
the meaning of any provision hereof.

 

[SIGNATURE PAGE FOLLOWS]

            Upon full execution by all parties, this Agreement shall be
effective on the Effective Date in Section 1.

 

EMPLOYEE:

 

 

_/s/ Steven J. Macri______________________                     Date:  _September
21, 2013______ 

Steven J. Macri    

       

 

COMPANY:

 

 

10

                                                                                                                                   
 Initials:               

                                                                                                                                   
 Company: ____ 

                                                                                                                                   
 Employee: ____ 

--------------------------------------------------------------------------------

 

_/s/ William B. Feehan___________________                      Date:  _September
30, 2013______ 

William B. Feehan

Executive Vice President – Human Resources

 

 

 

PREPARED BY: ti Rev. JFS/LW

11

                                                                                                                                   
 Initials:               

                                                                                                                                   
 Company: ____ 

                                                                                                                                   
 Employee: ____ 

--------------------------------------------------------------------------------

Employment Agreement

Steven J. Macri

October7, 2013

 

EXHIBIT A

 

 

 

 

 

 

 

                                                        

i

                                                                                                                                   
 

--------------------------------------------------------------------------------